Page not Found or Under Construction | United States District Court

  
  

Mission Statement
Contact Us
Job Opportunities
Site Map



United States District Court



Home :: sites OR dcd OR files OR 12 OR 196memorandum OR pdf Page not Found or Under Construction 
Printer-friendly version
 
We apologize! The page you requested was not found or is under construction. Please try searching below. For your convenience, a search was performed using the query sites OR dcd OR files OR 12 OR 196memorandum OR pdf.


Enter your keywords: 



Did you mean: 





Search results 
  Unsealed Opinions in Cases


 (PDF)   by Judge Lamberth  
  
  
  5/15/2013  
  Misc. No. 12-197   
    memorandum and order   (PDF)   by Judge Lamberth  
  
  
  5/15/2013  
  Misc. No. 12-196
memorandum and order   (PDF)   by ...   
  
  Date Filed  
  Case  
  Opinion  
  
  
  03/07/14  
  14-228 (JMF)  
    Memorandum
Page - drupal - 11/09/2009 - 16:46 - 0 comments


  ECF Essentials E-Newsletter Topics


   http://www.dcd.uscourts.gov/dcd/new-case-forms    
  Multiple summonses can be merged together and attached to the complaint as one PDF file ...  cases.   Effective November 12, 2013, attorneys will be required to file sealed documents electronically ...    https://ecf.dcd.uscourts.gov/cgi-bin/PwReset.pl  . New and reset passwords will be issued in 3-5 business days. If you have an emergency filing
Page - drupal - 05/11/2011 - 11:18 - 0 comments


  Unsealed Documents



12mc532  
        Order   (PDF) regarding the Memorandum Opinion filed 08/26/13  
  


  
	  08/26/13 ...  12-197  IN RE:SEALED CASE  
      redacted   order   (PDF) of a classified filed 05/15/2013  by Chief ...   
  
      Date Filed  
      Case  
      Opinion  
  

  
	  09/06/13  
      12
Page - drupal - 02/23/2012 - 17:17 - 0 comments









      Search    



Search this site: 







      Secondary links    

Home
Courthouse Information
Jury Information
Court Calendars
Court Opinions/Unsealed
Attorneys & Law Students
Information Technology
Rules & Forms
ECF & Court Records
Judges
Past Events
Media
Links






tips on how to best view this site










The United States District Court for D.C. is part of the U.S. Federal Government.

Courthouse Location
        333 Constitution Avenue N.W.
        Washington D.C. 20001
        The Clerk's Office Hours
        9:00 a.m. to 4:00 p.m.
    

Special Access to the Court
        Wheelchair, hearing impaired, etc. Read more
        Requirements for Entry
        A picture ID, no cameras or recording devices,
        except by certain persons. Read more
    

Wireless Access in the Courthouse
        Free wireless in public areas. Read more
        Download Adobe Reader
        This web site uses PDFs.Click here to download  Adobe Reader.
    






      U.S. District Court, D.C. =date(Y);?>